UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2014 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2014 Semiannual Report to Shareholders DWS Global Growth Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 9 Portfolio Summary 11 Investment Portfolio 19 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 33 Notes to Financial Statements 44 Information About Your Fund's Expenses 46 Advisory Agreement Board Considerations and Fee Evaluation 51 Account Management Resources 53 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium- sized or large company stocks. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Performance Summary February 28, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 17.00% 23.19% 19.83% 7.35% Adjusted for the Maximum Sales Charge (max 5.75% load) 10.27% 16.11% 18.42% 6.71% MSCI World Index† 14.67% 21.68% 19.98% 6.75% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 25.85% 15.37% 7.59% Adjusted for the Maximum Sales Charge (max 5.75% load) 18.62% 14.01% 6.95% MSCI World Index† 26.68% 15.02% 6.97% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 16.56% 22.23% 18.90% 6.47% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 12.56% 19.23% 18.80% 6.47% MSCI World Index† 14.67% 21.68% 19.98% 6.75% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 24.90% 14.43% 6.71% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 21.90% 14.32% 6.71% MSCI World Index† 26.68% 15.02% 6.97% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 Unadjusted for Sales Charge 16.56% 22.25% 18.92% 6.54% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 15.56% 22.25% 18.92% 6.54% MSCI World Index† 14.67% 21.68% 19.98% 6.75% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 24.90% 14.50% 6.78% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 24.90% 14.50% 6.78% MSCI World Index† 26.68% 15.02% 6.97% Class R 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 No Sales Charges 16.82% 22.87% 19.48% 7.07% MSCI World Index† 14.67% 21.68% 19.98% 6.75% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges 25.56% 15.03% 7.32% MSCI World Index† 26.68% 15.02% 6.97% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/14 No Sales Charges 17.14% 23.47% 20.16% 7.66% MSCI World Index† 14.67% 21.68% 19.98% 6.75% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges 26.16% 15.68% 7.90% MSCI World Index† 26.68% 15.02% 6.97% Institutional Class 6-Month‡ 1-Year 5-Year Life of Class* Average Annual Total Returns as of 2/28/14 No Sales Charges 17.15% 23.48% 20.20% 5.95% MSCI World Index† 14.67% 21.68% 19.98% 6.36% Average Annual Total Returns as of 12/31/13 (most recent calendar quarter end) No Sales Charges 26.17% 15.74% 5.82% MSCI World Index† 26.68% 15.02% 6.33% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.52%, 2.33%, 2.26%, 1.75%, 1.22% and 1.17% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Prior to February 1, 2013, the fund had a sub-advisor and a different management team that operated with a different investment strategy. Performance may have been different if the fund’s current investment strategy had been in effect. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class commenced operations on August 26, 2008. The performance shown for the index is for the time period of August 31, 2008 through February 28, 2014 (through December 31, 2013 for the most recent calendar quarter end returns) which is based on the performance period of the life of Institutional Class. † The Morgan Stanley Capital International (MSCI) World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The index consists of 24 developed market country indices. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 2/28/14 $ 8/31/13 $ Distribution Information as of 2/28/14 Income Dividends, Six Months $ $
